Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Applicant’s amendment filed November 24, 2021. Claims 18, 20, 27, and 38-39 are pending in the application. Claims 18, 20, and 27 have been amended. Claims 18, 20, 27, and 38-39 will presently be examined to the extent they read on the elected subject matter of record.
Status of the Claims
The rejection of claims 18, 20 and 38-39 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the Palm Publication (2006, International Journal of Cancer, Palm et al.) in view of Safer et al. (US 2009/0082451) is withdrawn due to Applicant’s amendment to the claims.
The rejection of claims 18-20, 27 and 36-37 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the Grytli Publication (2014, European Urology, Grytli et al.) in view of Safer et al. (US 2009/0082451) is withdrawn due to Applicant’s amendment to the claims.
Rejections not reiterated from the previous Office Action are hereby withdrawn.  The following rejections are newly applied.  They constitute the complete set of rejections presently being applied to the instant application.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

New Rejections Necessitated by Amendment filed November 24, 2021

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18, 20, 27, and 38-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the cancer cell" in line 6.  There is insufficient antecedent basis for this limitation in the claim. The claim recites “A method of treating cancer of the prostate, the method comprising: identifying a subject in need of prostate cancer treatment and administering, to a subject in need of such treatment, a therapeutically effective amount of a cell membrane electrical potential-regulating agent, which modulates β-catenin translocation in the cancer cell, whereby β-catenin translocation in the cancer cell is modulated, cancer cell proliferation is inhibited and cancer of the prostate is treated, wherein the cell membrane electrical potential-regulating agent comprises Propranolol. 

Claims 20, 27, and 38-39, which are dependent from claim 18, are also included in the rejection of record for the lack of antecedent basis of “the cancer cell”, as delineated herein above. 
	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 18, 20 and 38-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the Palm Publication (2006, International Journal of Cancer, Palm et al.) in view of Safer et al. (US 2009/0082451), and the Zhang Publication (2011, Oncology Reports, Zhang et al.). 
Applicant’s invention

Determination of the scope of the content of the prior art
 (MPEP 2141.01)
Palm et al. teach for the investigation of proliferation, aliquots of PC-3-luc cells were cultured. Norepinephrine, propranolol or a combination of both were added daily to the culture medium (page 2744, col. 2, Material and methods, paragraph 2). Palm et al. teach PC-3-luc cells were intramuscularly injected into the right thighs of the mice and the growth of the tumors was analyzed by in vivo imaging. The development of lumbar lymph node metastases changed under the influence of both norepinephrine and propranolol. Five weeks after injection of the PC-3-luc cells, the mice treated with norepinephrine had 165% +/- 69% larger lymph node metastases in the abdomen than the control group, whereas the treatment with propranolol inhibited this effect down to 77% +/- 6% of the control (identifying a subject in need of prostate cancer treatment and administering propranolol (propranolol)) (page 2746, col. 2, Tumor growth and metastasis development of Pc-3-luc cells in BALB/c nude mice, paragraph 1). Palm et al. teach the promigratory effect of norepinephrine in vivo was inhibited by the well-characterized β-blocker propranolol, which has been in safe and effective clinical use for 



Difference between the prior art and the claims 
(MPEP 2141.02)
Palm et al. do not specifically disclose administering a cell membrane electrical potential-regulating agent, which modulates β-catenin translocation in the cell, whereby β-catenin translocation in the cell is modulated and wherein the cell membrane electrical potential-regulating agent is arranged to decrease beta-catenin translocation to the cancer cell, as claimed in claim 20 or cell proliferation is inhibited. It is for this reason Safer et al. is added as a secondary reference.
Safer et al. teach the methods and compositions are useful for treatment of a variety of hyperproliferative diseases. It will be appreciated, however, that cells of patients suffering from certain cancer cells such as prostate cancer cells may share many properties with each other (page 3, paragraph 51). Safer et al. teach the methods and compositions are used to treat or alleviate the symptoms of a patient suffering from any disease in which there is an imbalance between proliferation and differentiation. For example, any condition in which there is a failure in the normal controls which regulate the differentiative or proliferative fate of the cell may be treated. Such a disease will typically involve a cell or tissue type proliferating which normally does not or should not proliferate, or which fails to differentiate when the corresponding normal cell or tissue type is in a differentiated state. In a particular embodiment, the methods and compositions are suitable for treating, etc., a hyperproliferative disease. Neoplasms and cancer are also suitably treated, and other diseases and conditions are disclosed (pages 3-4, paragraph 52). Safer et al. teach the methods and compositions may be used for inhibiting the proliferation and optionally reversing the transformed phenotype of hyperproliferative cancer (page 5, paragraph 71).
	Safer et al. teach Human prostate (HPV) cells were grown under standard conditions. When the cultures reached 40% confluence, the cells were fed basal medium alone for 24 hours and then incubated overnight in medium containing a test substance or sham. Experiments were performed in quadruplicate and averaged. Results reported represent a minimum of three separate quadruplicate experiments (page 10, paragraph 134). Safer et al. teach as shown in FIG. 10, proliferation of prostate cells was inhibited 84 +/- 8% (p<0.001) after overnight incubation with propranolol. FIG. 18 shows the results of the human prostate cells incubated with two different concentrations of propranolol (page 10, paragraph 150). Fig. 18 demonstrates that human prostate cells are inhibited by propranolol treatment (Sheet 18 of 19).
	Zhang et al. teach that β2AR activation promoted prostate cancer cell proliferation and cell migration through increasing cellular cAMP level and ERK1/2 activation (page 1471, Introduction, col. 2, paragraph 3-page 1472, paragraph 1). Zhang et al. teach prostate cancer LNCaP and PC3 cells were purchased (page 1472, Materials and methods, Cell culture, paragraph 2). Zhang et al. teach for the negative control, cells were pre-treated with 1 µM propranolol (Pro), the antagonist of β2AR for 30 min, then followed by 5 µM ISO for 24 hours (page 1472, Materials and methods, Cell proliferation, paragraph 3). Zhang et al. teach activation of the β-2 adrenergic receptor promotes prostate cell progression. However, before Iso exposure, the pre-
Finding of obviousness/Rationale and Motivation
 (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the before the effective filing date of the invention to use the teachings of Palm et al. and administer a cell membrane 
electrical potential-regulating agent, which modulates β-catenin translocation in the cell, whereby β-catenin translocation in the cell is modulated and wherein the cell membrane electrical potential-regulating agent is arranged to decrease beta-catenin translocation to the cancer cell’s nucleus of claims 18 and 20. Palm et al. teach propranolol reduced the metastases formation to less than control levels from prostate cancer cells. Propranolol (propranolol) is the specifically claimed cell membrane electrical potential-regulating agent. As such, following the prior art teaching that if the same compound, propranolol, is administered to an animal, the skilled artisan would expect a result that necessarily flows with the intended purpose and properties, i.e., modulation of β-catenin translocation in the cell, whereby β-catenin translocation in the cell is modulated and wherein the cell membrane electrical potential-regulating agent is arranged to decrease beta-catenin translocation to the cell’s nucleus. The reason or motivation to modify a reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the luc cells were cultured. Palm et al. teach PC-3-luc cells were intramuscularly injected into the right thighs of the mice and the growth of the tumors was analyzed by in vivo imaging. Five weeks after injection of the PC-3-luc cells, the mice treated with norepinephrine had 165% +/- 69% larger lymph node metastases in the abdomen than the control group, whereas the treatment with propranolol inhibited this effect down to 77% +/- 6% of the control. One of ordinary skill in the art would have found it obvious that propranolol, which inhibits metastasis of the PC-3-luc cells would also inhibit cell proliferation, as compounds are inseparable from their properties. This is further evidenced by the teachings of Safer et al. and Zhang et al. 
Safer et al. teach, as shown in FIG. 10, proliferation of prostate cells was inhibited 84 +/- 8% (p<0.001) after overnight incubation with propranolol. FIG. 18 shows the results of the human prostate cells incubated with two different concentrations of propranolol. Fig. 18 demonstrates that human prostate cells are inhibited by propranolol treatment, especially at a high concentration. Safer et al. also teach the methods and compositions are useful for treatment of a variety of hyperproliferative diseases and that it will be appreciated, however, that cells of patients suffering from certain cancer cells prostate cancer cells may share many properties with each other. Zhang et al. teach activation of the β-2 adrenergic receptor promotes prostate cell progression. However, before Iso exposure, the pre-incubation with propranolol (Pro), the antagonist of β2AR, did not increase the survival cell numbers. Zhang et al. teach that no significant differences in cell viability were observed between the cells pre-treated with Pro or without Iso stimulation both in LNCaP and PC3 cells. These results indicate that β2AR activation enhances prostate cancer cell proliferation, which is blocked by β2AR inhibitor, such as propranolol. Therefore, based on these teachings, taken together, it would have been obvious to one of ordinary skill in the art that propranolol inhibits cell proliferation, without evidence to the contrary.
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited reference.
Response to Arguments
Applicant's arguments filed November 24, 2021 have been fully considered but they are not persuasive. Applicant argues that Palm et al. teaches away from the claimed invention because it explicitly teaches that propranolol does not affect the growth of primary tumors. Applicant argues that Palm et al. teach that the growth of the primary tumor was not affected by either treatment. In response to Applicant’s argument, as acknowledged in the previous response the examiner acknowledges that Palm teaches that the growth of the primary tumor of PC-2-luc cells in the thighs of the mice was not influenced by propranolol. However, Palm et al. teach that five weeks after injection of the PC-3-luc cells, the mice treated with norepinephrine had 165% +/- 69% . 
The claims are now drawn to the treatment of primary tumors, as asserted. Given the broadest interpretation of the claims, as written, the prostate cancer and cancer cells, currently claimed, read on any cell type of cancer cell that has prostate cancer cells, including metastasized prostate cancer cells.
	Applicant further claims Safer only demonstrates the ability of propranolol to inhibit human prostate cells, not human prostate cancer cells. In response to Applicant’s argument, while the data presented is directed to human prostate cells and not human prostate cancer cells, Safer et al. also specifically teach the methods and compositions are useful for treatment of a variety of hyperproliferative diseases and that it will be appreciated, however, that cells of patients suffering from certain cancer cells such as prostate cancer cells may share many properties with each other. Safer et al. also teach the methods and compositions are suitable for treating, etc., a hyperproliferative disease, wherein neoplasms and cancer are also suitably treated, and other diseases 
 	In addition, Zhang et al. teach activation of the β-2 adrenergic receptor promotes prostate cancer cell progression. However, before Iso exposure, the pre-incubation with propranolol (Pro), the antagonist of β2AR, did not increase the survival cell numbers. Zhang et al. teach that no significant differences in cell viability were observed between the cells pre-treated with Pro or without Iso stimulation both in LNCaP and PC3 cells. These results indicate that β2AR activation enhances prostate cancer cell proliferation, which is blocked by β2AR inhibitor, such as propranolol. As such, these teachings combined indicate that propranolol inhibits proliferation of prostate cancer cells. 

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over the Palm Publication (2006, International Journal of Cancer, Palm et al.) in view of Safer et al. (US 2009/0082451), and the Zhang Publication (2011, Oncology Reports, Zhang et al.) as applied to claims 18, 20, 38 and 39 above, and further in view of the Grytli Publication (2014, European Urology, Grytli et al.).
Applicant’s invention
Applicant claims a method of treating cancer of the prostate, the method comprising: identifying a subject in need of prostate cancer treatment and administering, 
Determination of the scope of the content of the prior art
 (MPEP 2141.01)
The teachings of the Palm Publication, Safer et al. and the Zhang Publication with respect to the 35 U.S.C. 103(a) rejection is hereby incorporated and are therefore applied in the instant rejection as discussed above. 
Difference between the prior art and the claims 
(MPEP 2141.02)
The Palm Publication, Safer et al. and the Zhang Publication do not specifically disclose wherein the cell membrane electrical potential-regulating agent, which modulates β-catenin translocation in the cancer call, is for treating a subject who is already being treated with a beta blocker. It is for this reason Grytli et al. is added as a secondary reference. 
Grytli et al. teach the association between β-blockers and PCa-specific mortality in a cohort of 356 prostate cancer patients with high-risk or metastatic disease, and to address potential confounding from the use of statins or acetylsalicylic acid (ASA) (page 635, Abstract, Objective). Grytli et al. teach clinical information from all men reported to the Cancer Registry of Norway with a PCa diagnosis between 2004 and 2009 was coupled with information on filled prescriptions between 2004 and 2011 from the Norwegian Prescription Database. Exclusion criteria included initiation of β-blocker, ASA or statin use after diagnosis (page 635, Abstract, Design, setting and participants). 1-selective blockers separately (atenolol). Use of β1-selective blockers was independently associated with PCa-specific survival (page 637, col. 2, paragraph 1). 
Finding of obviousness/Rationale and Motivation
 (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the before the effective filing date of the invention to combine the teachings of The Palm Publication, Safer et al., the Zhang Publication, and Grytli et al. and use propranolol for treating a subject who is already being treated with a beta blocker. Palm et al. teach propranolol reduced the metastases formation to less than control levels from prostate cancer cells. Palm et al., as modified by Safer et al. and Zhang et al., teach that propranolol inhibits proliferation of cancer cells. One of ordinary skill in the art would have been motivated to use propranolol in a patient that is already being treated with a beta blocker because Grytli et al. teach that β-blocker use was associated with reduced PCa-specific mortality in patients with high risk or metastatic disease at the time of diagnosis. Based on this 
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited reference.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Response to Declarations
	The declaration under 37 CFR 1.132 filed November 24, 2021 (Williams Declaration, Exhibit 3), is insufficient to overcome the rejection set forth in the Office action because: there is not a true side-by-side comparison to the prior art of record. Declarant argues that the skilled person would not consider that propranolol could be used for the treatment of prostate cancer. Declarant argues that Safer deals with in vitro prostate cancer cells may share many properties with each other. Safer et al. also teach the methods and compositions are suitable for treating, etc., a hyperproliferative disease, wherein neoplasms and cancer are also suitably treated, and other diseases and conditions are disclosed. The disclosure of the Safer et al. should be reviewed as a whole, while it indicates other embodiments, such a hyperproliferative skin disorders, it also specifically teaches that the compositions are used in other hyperproliferative diseases, such as prostate cancer. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).
Declarant argues that randomized clinical trials are considered the gold standard and that it is for this reason evidence from epidemiological studies are not considered to 
	In addition, in response to Declarant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  

	The declaration under 37 CFR 1.132 filed November 24, 2021 (Muneer Declaration, Exhibit 4), is insufficient to overcome the rejection set forth in the Office action because: there is not a true side-by-side comparison to the prior art of record. Declarant argues that Safer describes thyroid hormone conversion inhibitors, for use in the treatment of hyperproliferative disorders of the skin as a topical mixture. Declarant additionally argues Safer suggest that the therapy is for hyperproliferative disease of the skin, which is not a malignant condition. In response to Declarant’s argument, Safer is not the primary reference. However, while the data presented in Safer is directed to human prostate cells and not human prostate cancer cells, Safer et al. specifically teach the methods and compositions are useful for treatment of a variety of hyperproliferative diseases and that it will be appreciated, however, that cells of patients suffering from certain cancer cells such as prostate cancer cells may share many properties with each other. Safer et al. also teach the methods and compositions are suitable for treating, etc., a hyperproliferative disease, wherein neoplasms and cancer are also suitably treated, and other diseases and conditions are disclosed. The disclosure of Safer et al. should be reviewed as a whole, while it indicates other embodiments, such a hyperproliferative skin disorders, it also specifically teaches that the compositions are 
Declarant argues in relation to Grytli, epidemiological evidence is always precarious as there is no suggestion of a cause and effect investigated under strict control circumstances as clinical trials. Declarant also argues that as someone involved in clinical trials, they would consider clinical trials as a gold standard for treatment and would not consider epidemiological evidence to implement novel therapies in clinical practice. In response to Applicant’s argument, as indicated in the new rejection of record, based on the amendment to the claims, Palm et al. teach propranolol reduced the metastases formation to less than control levels from prostate cancer cells. Palm et al., as modified by Safer et al. and Zhang et al., teach that propranolol inhibits proliferation of cancer cells. One of ordinary skill in the art would have been motivated to use propranolol in a patient that is already being treated with a beta blocker because Grytli et al. teach that β-blocker use was associated with reduced PCa-specific mortality in patients with high risk or metastatic disease at the time of diagnosis. Based on this teaching, since beta blocker use is already associated with reduced PCa-specific mortality in patients with high risk or metastatic prostate disease, one of ordinary skill in the art would have been motivated to use propranolol in a subject who is already being treated with a beta blocker because propranolol is known to inhibit the proliferation of 
Regarding Declarant’s clinical trials argument, it is noted that there is no data related to clinical trials in the instant application or the Muneer Declaration for which to compare data. The U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. 
In response to Declarant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
 	No claims are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andriae M Holt whose telephone number is (571)272-9328.  The examiner can normally be reached on Monday-Friday, 8:00 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANDRIAE M HOLT/Examiner, Art Unit 1616

                                                                                                                                                                                                                                                                                                                                                                                                       /ERIN E HIRT/Primary Examiner, Art Unit 1616